DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2. 	Claim 15 is objected to because of the following informalities:  claim 15 recites “wherein the reference point of the eye…” However, “the reference point” lacks antecedence since has not been mentioned in parent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 11 partly recites “wherein said central region corresponds to gaze angles smaller than a threshold value, for example gaze angles smaller than 25 degrees or gaze angles smaller than 10 degrees or gaze angles smaller than 5 degrees.” Emphasis added. Claim 13 partly recites “wherein at least one of the stimulus points corresponds to a gaze angle of at least 10 degrees, for example at least 25 degrees”. Emphasis added. However, the scope of the claims are rendered indefinite due to the exemplary format of the claim language. The metes and bounds of the claims are not clearly set forth by the “for example” recitations of claim 11 and 13. See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1-4, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0250705 A1, hereinafter referred as “Zhang”).
 	Regarding claim 1, Zhang discloses a gaze tracking (Abstract and ¶0004 discloses detecting a gazing point of a user in a three-dimensional (3D) space) method comprising: 
 	obtaining a set of images of an eye captured by a camera (Fig. 2 and ¶0033 discloses , the ‘left internal camera’ used to capture images of the user's left eye, and the ‘right internal camera’ used to capture images of the user's right eye); 
 	for each image from the set of images: 
 	 	obtaining gaze data indicating a point at which the eye was gazing when the image was captured (Fig. 2 and ¶0043 discloses the user is instructed to gaze at each calibration point, and the cameras 121-123 are programmed to capture one or 
 	 	estimating a position of a center of a pupil of the eye in the image (¶0043 discloses determine left pupil center calibration points coordinates (xl, yl, 1) 220a-220d and right pupil center calibration points coordinates (xr, yr, 1) 230a-230d, from the images when the user fixates on each of the four display calibration points 100a-100d (S503)); 
 	calibrating a mapping using the obtained gaze data and the estimated positions of the center of the pupil (Fig. 3, ¶0044 and ¶0045 discloses homography transformation for mapping the left pupil calibration point sequence 220 to the screen calibration points sequence 210 for determining the left homography matrix HL (S504)), wherein the mapping is adapted to map positions of the center of the pupil of the eye in images captured by the camera (Abstract, ¶0040 and ¶0044 discloses a left pupil calibration point sequence 220 and a right pupil calibration point sequence 230 from the captured images for determining a mapping relationship) to: 
 	 	gaze points of the eye at a surface (¶0039 discloses four display calibration points 100a-100d are displayed on a calibration screen 100 for a user to gaze at during the calibration process), or 
 	 	gaze directions of the eye;
 	obtaining a further image of the eye captured by the camera (¶0052 and ¶0053 discloses [in the detection process after the calibration process] the external camera 121 is able to capture an image including the gazing point of the user); 
gzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1)); and 
 	performing gaze tracking using the calibrated mapping and the estimated position of the center of the pupil in the further image (¶0055 and ¶0056 discloses processor can first perform homography transformation, by applying the left homography matrix HL and the right homography matrix HR, on the left pupil gaze position vector (xgzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image).
	Regarding claim 2, Zhang discloses the method of claim 1, wherein an image from the set of images was captured when the eye was gazing at a stimulus point (¶0041 and ¶0042 discloses the four display calibration points 100a-100d are displayed sequentially or randomly on the calibration screen 100, and each is displayed for a predetermined period of time for the user to gaze at before switching to another calibration point (S501)), and wherein the gaze data obtained for the image indicates a known position of the stimulus point (¶0039 and ¶0041 discloses the four display calibration points 100a-100d are predefined set of points on the calibration screen 100. ¶0043 discloses the processor can obtain from the external camera 121 one or more images of the calibration screen 100 and can further determine four calibration points coordinates (xe, ye, 1) 210a-210d for each display calibration point 100a-100d) and/or a known direction from the eye towards the stimulus point.
	Regarding claim 3, Zhang discloses the method of claim 1, wherein the mapping is adapted to map positions of the center of the pupil of the eye in images captured by the camera to gaze points of the eye (Abstract, ¶0040 and ¶0044 discloses a left pupil calibration point sequence 220 and a right pupil calibration point sequence 230 from the captured images for determining a mapping relationship) at a plane (¶0039 discloses the calibration screen 100 may be a computer monitor, a liquid crystal display (LCD) on a tablet or mobile phone, a projected screen, or any flat surface or any other device that can show or present a plurality of calibration points oriented in a single plane).
	Regarding claim 4, Zhang discloses the method of claim 1, wherein the mapping is adapted to map positions of the center of the pupil of the eye in images captured by the camera to gaze points of the eye (Abstract, ¶0040 and ¶0044 discloses a left pupil calibration point sequence 220 and a right pupil calibration point sequence 230 from the captured images for determining a mapping relationship) at the surface (¶0039 discloses a calibration screen 100), and wherein the obtained gaze data indicates a point at said surface at which the eye was gazing when the image was captured (¶0039 discloses four display calibration points 100a-100d are displayed on a calibration screen 100 for a user to gaze at during the calibration process).
	Regarding claim 14, Zhang discloses the method of claim 1, wherein the mapping is adapted to map positions of the center of the pupil of the eye in images captured by the camera (Abstract, ¶0040 and ¶0044 discloses a left pupil calibration point sequence 220 and a right pupil calibration point sequence 230 from the captured images for determining a mapping relationship) to gaze points of the eye at a surface L and the right homography matrix HR, on the left pupil gaze position vector (xgzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image) comprises: 
 	estimating a gaze point at said surface by applying the mapping to the estimated position of the center of the pupil in the further image (¶0055 and ¶0056 discloses processor can first perform homography transformation, by applying the left homography matrix HL and the right homography matrix HR, on the left pupil gaze position vector (xgzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image); and 
 	estimating a gaze direction as a line or vector through a reference point of the eye and through the estimated gaze point at said surface (Figs. 6-7 and ¶0054 discloses determine a left pupil gaze position vector (xgzl, ygzl, 1) and a right pupil gaze position vector (xgzr, ygzr, 1) using the image coordinates from the internal cameras 122, 123, when the user fixates on a gazing point (S602); the gaze vector implicitly has a gaze direction).
	Regarding claim 15, Zhang discloses the method of claim 1, wherein the reference point of the eye is: 
 	a center of corneal curvature estimated based on the further image; or 
 	an average of centers of corneal curvature estimated based on the images in said set of images; or 
 	a projection, in a cornea center plane, of a center of corneal curvature estimated based on the further image, wherein the cornea center plane is estimated based on centers of corneal curvature estimated based on the images in said set of images; or 
 	a center of the eye estimated based on the images in said set of images and/or based on the further image (Figs. 6-7, ¶0054 and Abstract discloses the coordinates of the pupil center as determined according to the images from the internal cameras are mapped to the images from the external camera based on a left and a right mapping relationships).
 	Regarding claim(s) 16, this/these system claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
 	Additionally, Zhang discloses a gaze tracking system comprising processing circuitry (Abstract discloses a system for detecting a gazing point of a user in a three-dimensional (3D) space based on a virtual screen is provided. The system includes at least a processor and a wearable device).
	Regarding claim(s) 18, this/these system claim(s) has/have similar limitations as method claim(s) 14, and therefore rejected on similar grounds.
	Regarding claim 19, Zhang discloses a head-mounted device comprising the system of claim 16 (Abstract and ¶0037 discloses the wearable device may be realized 
	Regarding claim(s) 20, this/these system claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
 	Additionally, Zhang discloses a non-transitory computer-readable storage medium storing instructions (¶0069 discloses methods described herein may be implemented using instructions stored on a device readable storage medium such as a non-transitory storage device) which, when executed by a gaze tracking system (Abstract discloses a system for detecting a gazing point).

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 5-8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rucci et al. (US 2020/0064914 A1, hereinafter referred as “Rucci”).
	Regarding claim 5, Zhang discloses the method of claim 1, comprising: 
 	…outputting gaze data determined by performing gaze tracking using the calibrated mapping and the estimated position of the center of the pupil in the further image (¶0055 and ¶0056 discloses processor can first perform homography transformation, by applying the left homography matrix HL and the right homography R, on the left pupil gaze position vector (xgzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image).
 	Zhang doesn’t explicitly disclose estimating whether the eye is directed towards a central region of a field of view of the eye; and in response to the eye being directed towards a region outside said central region, outputting gaze data determined by performing gaze tracking…
 	However, in a similar field of endeavor, Rucci discloses estimating whether the eye is directed towards a central region of a field of view of the eye (¶0047 and ¶0071-¶0073 discloses central region of the visual field, the −45° region around the resting eye position where P4 is not obscured by the pupil); and in response to the eye being directed towards a region outside said central region, outputting gaze data determined by performing gaze tracking (¶0073 discloses outside of the central region, when gaze P4 is no longer visible because gaze is too eccentric, the line of sight is estimated only on the basis of the position of the pupil)…
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang for the purpose of to enlarge the tracking range beyond the range allowed by the fourth (P4) Purkinje reflections of an illuminator (¶0071-¶0072).	
	Regarding claim 6, Zhang discloses the method of claim 1, comprising: 
 	…the gaze tracking that uses the calibrated mapping and the estimated position of the center of the pupil in the further image (¶0055 and ¶0056 discloses processor can first perform homography transformation, by applying the left homography matrix HL and R, on the left pupil gaze position vector (xgzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image).
 	Zhang doesn’t explicitly disclose estimating whether the eye is directed towards a central region of a field of view of the eye; and in response to the eye being directed towards said central region, outputting gaze data determined by performing a second type of gaze tracking…
 	However, in a similar field of endeavor, Rucci discloses estimating whether the eye is directed towards a central region of a field of view of the eye (¶0047 and ¶0071-¶0073 discloses central region of the visual field, the −45° region around the resting eye position where P4 is not obscured by the pupil); and in response to the eye being directed towards said central region, outputting gaze data determined by performing a second type of gaze tracking (¶0072 discloses in the central region of the visual field, the −45° region around the resting eye position where P4 is not obscured by the pupil, the fourth (P4) Purkinje reflections of an illuminator are acquired)…
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang for the purpose of providing the most accurate gaze estimate around the region of most interest (¶0072).
 	Regarding claim 7, Zhang discloses the method of claim 1, comprising: 
 	the gaze tracking that uses the calibrated mapping and the estimated position of the center of the pupil in the further image (¶0055 and ¶0056 discloses processor can first perform homography transformation, by applying the left homography matrix HL and the right homography matrix HR, on the left pupil gaze position vector (xgzl, ygzl, 1) and gzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image)… 
  	 Zhang doesn’t explicitly disclose performing a second type of gaze tracking… estimating whether the eye is directed towards a central region of a field of view of the eye, and in response to the eye being directed towards said central region, applying a correction to said mapping based on gaze data obtained via the second type of gaze tracking.
 	However, in a similar field of endeavor, Rucci discloses performing a second type of gaze tracking (¶0072 discloses in the central region of the visual field, the −45° region around the resting eye position where P4 is not obscured by the pupil, the fourth (P4) Purkinje reflections of an illuminator are acquired)… estimating whether the eye is directed towards a central region of a field of view of the eye (¶0047 and ¶0071-¶0073 discloses central region of the visual field, the −45° region around the resting eye position where P4 is not obscured by the pupil), and in response to the eye being directed towards said central region, applying a correction to said mapping based on gaze data obtained via the second type of gaze tracking (¶0071-¶0072 discloses all three features can be imaged simultaneously and used synergistically to estimate the position of gaze).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang for the purpose of providing the most accurate gaze estimate around the region of most interest (¶0072).
	Regarding claim 8, Zhang doesn’t explicitly disclose the method of claim 7, wherein the second type of gaze tracking uses an estimated position of a reflection of 
 	However, in a similar field of endeavor, Rucci discloses wherein the second type of gaze tracking uses an estimated position of a reflection of an illuminator at a cornea of the eye in the further image and an estimated position of the center of the pupil in the further image (¶0056 and ¶0071-¶0072 discloses this model includes: A) knowledge of the center of the pupil, X0, and the position of the first corneal reflection, X1, which enables prediction of the position of the fourth corneal reflection, X4).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang for the purpose of providing the most accurate gaze estimate around the region of most interest (¶0072).
	Regarding claim 11, Zhang doesn’t explicitly disclose the method of claim 5, wherein said central region corresponds to gaze angles smaller than a threshold value, for example gaze angles smaller than 25 degrees or gaze angles smaller than 10 degrees or gaze angles smaller than 5 degrees.
 	However, in a similar field of endeavor, Rucci discloses wherein said central region corresponds to gaze angles smaller than a threshold value, for example gaze angles smaller than 25 degrees or gaze angles smaller than 10 degrees or gaze angles smaller than 5 degrees (¶0047 and Abstract discloses a gaze tracking device including an illumination source to illuminate an eye of an observer at an angle of about 20 degrees to 40 degrees relative to a resting eye position of the eye).

	Regarding claim(s) 17, this/these system claim(s) has/have similar limitations as method claim(s) 5, and therefore rejected on similar grounds.

9. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Publicover et al. (US 2015/0338915 A1, hereinafter referred as “Publicover”).
	Regarding claim 12, Zhang discloses the method of claim 1, wherein performing gaze tracking using the calibrated mapping and the estimated position of the center of the pupil in the further image (¶0055 and ¶0056 discloses processor can first perform homography transformation, by applying the left homography matrix HL and the right homography matrix HR, on the left pupil gaze position vector (xgzl, ygzl, 1) and the right pupil center gaze position vector (xgzr, ygzr, 1), to determine the left gazing point (xel, yel, 1) and the right gazing point (xer, yer, 1) on the external camera image)… 	
 	Zhang doesn’t explicitly disclose applying a radial correction to the mapping, wherein the radial correction involves use of a correction function, wherein a size of the correction function depends on a gaze angle of the eye.
 	However, in a similar field of endeavor, Publicover discloses applying a radial correction to the mapping, wherein the radial correction involves use of a correction function, wherein a size of the correction function depends on a gaze angle of the eye (¶0368 discloses different algorithmic approaches for gaze measurement including Pupil/Glint (PG) measurement, Pupil normal (PN) measurement, Limbus normal (LN) measurement, and Iris (IN) based gaze estimation. ¶0366 and ¶0379 discloses 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in order to achieve robust gaze estimation, one needs to arbitrate/fuse/reconcile estimations from different measurements (¶0367).
Allowable Subject Matter
10. 	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692